PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mazed et al.
Application No. 16/350,782
Filed: 15 Jan 2019
For: Fast optical switch and its applications in optical communication

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed December 3, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely respond to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed February 11, 2019, which set an extendable two month period for applicant to file the basic filing fee, the non-electronic filing fee, the surcharge, the search fee, the examination fee, and excess claim fees. No proper reply was timely received in the Office. Therefore, the application became abandoned on April 12, 2019. A Notice of Abandonment was mailed on September 17, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the February 11, 2019 Notice in the form of the $160 basic filing fee, the $200 non-electronic filing fee, the $80 surcharge, the $350 search fee, the $400 examination fee, and $2350 for filing 47 total claims over 20.

Petitioner has provided an acceptable explanation of the unintentional reasons for the delay in timely responding to the February 11, 2019 Notice and in filing an initial petition to revive. The renewed petitions were promptly filed, relative to the date the prior decisions on petition were mailed. The entire period of the delay appears to be unintentional. 
Petitioner has submitted the $1050 petition fee. All requirements under 37 CFR 1.137(a) being met, the petition to revive is granted.

This application is being referred to the Office of Patent Application Processing for further pre-examination processing.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET